Citation Nr: 1747101	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  07-01 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected lumbar strain with disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981, and a period of active duty for training (ACDUTRA) between July 13, 1996 and July 27, 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.   

In March 2016, the Board issued a decision that included a denial of service connection for hypertension, to include as secondary to service-connected lumbar strain with disc disease.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2017 Joint Motion for Partial Remand (JMPR), the Court vacated the Board's decision to the extent that it denied service connection for hypertension, to include as secondary to a back disability.  The Court dismissed the appeal as to those parts of the Board decision denying entitlement to an increased rating in excess of 40 percent for a back disability, denying entitlement to an increased rating in excess of 20 percent for decreased sensation of the right lower extremity, denying entitlement to a temporary total evaluation under 38 C.F.R. § 4.29, and denying entitlement to a temporary total evaluation under 38 C.F.R. § 4.30.

Separately, in an August 2017 rating decision, the RO denied a number of claims, including increased rating claims, service connection claims, and claims for special adaptive housing, for special home adaptation grant, and for automobile and/or adaptive equipment.  The Veteran submitted a notice of disagreement (NOD) with respect to the denial of his claims by this rating decision.  The NOD is recorded in the Veterans Appeals Control and Locator System (VACOLS).  As VACOLS indicates that additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, a remand of these issues pursuant to Manlincon is not warranted in this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran maintains that he is entitled to service connection for hypertension on a secondary basis.  On his May 2008 notice of disagreement the Veteran asserted that his weight gain caused his hypertension and that he gained weight on account of inactivity caused by his service-connected disabilities. 

In April 2015, a VA physician examined the Veteran and opined that the Veteran's hypertension is not due to the pain associated with his service-connected back condition.  (The complete examination report is located in the Veteran's Virtual VA file).  

Pursuant to the August 2017 JMPR, the Board must remand the Veteran's claim for a VA examination.  The JMPR states that a new VA medical opinion must be obtained that discusses whether the Veteran's service-connected lumbar strain with disc disease aggravates the Veteran's claimed hypertension.  The JMPR notes an opinion of the VA Office of General Counsel which discusses whether service connection (including on a secondary basis) based on obesity could be warranted.  See VAOPGCPREC 1-2017 (January 6, 2017).  As to secondary service connection, the opinion indicated that obesity may be an intermediate step between a service-connected disability and a current disability that may be service connected.  The opinion went on to note that a determination of proximate cause is one of fact, and noted that, in a case involving whether a service-connected back disorder resulted in obesity which in turn resulted in hypertension, the relevant questions to be answered included: whether the service-connected disability caused the obesity; whether the obesity was a substantial factor in causing hypertension; and whether the hypertension would not have occurred but for the obesity.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
	
1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension disability.  The entire electronic claims file must be made accessible to and reviewed by the examiner.  The examiner should provide the following opinions:

(a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected low back disability caused the Veteran's obesity or weight gain? 

(b) If so, is it at least as likely as not (i.e., a 50 percent or greater probability) that the obesity or weight gain was a substantial factor in causing the Veteran's hypertension?

(c) If so, is it at least as likely as not (i.e., a 50 percent or greater probability) that the hypertension would not have occurred but for the obesity or weight gain?

(d) Is it otherwise at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension, was caused by or aggravated beyond its normal progression by the Veteran's service-connected low back disability? 

2.  Then, readjudicate the claim on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





